FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RAJINDER PAL SINGH,                   
              Petitioner-Appellant,
                 v.                         No. 07-16988
JANET NAPOLITANO, Secretary                    D.C. No.
                                          CV-07-03943-MMC
Department of Homeland Security;
NANCY ALCANTAR, Field Office             Northern District of
Director, Immigration and                     California,
Customs Enforcement; ERIC H.                San Francisco
HOLDER Jr., Attorney General of                ORDER
the United States,
            Respondents-Appellees.
                                      
                   Filed August 11, 2009

       Before: J. Clifford Wallace, Jerome Farris and
          M. Margaret McKeown, Circuit Judges.
                          ORDER

   The case is remanded to the Board of Immigration Appeals
for the limited purpose of ruling upon whether the Board had
jurisdiction to hear Singh’s ineffective assistance of counsel
claims and what effect, if any, the Attorney General’s recent
opinion in In re Compean, 25 I&N Dec. 1, 3 (A.G. 2009), has
on this case. The Board shall advise this court of any action
or decision.




                            11163
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.